960 A.2d 1137 (2008)
In re Marshall E. ROSENBERG, Respondent. Bar Registration No. 440649
No. 08-BG-1161.
District of Columbia Court of Appeals.
December 4, 2008.
Before RUIZ, REID, and BLACKBURNE-RIGSBY, Associate Judges.


*1138 ORDER
PER CURIAM.
On consideration of the certified order of the Pennsylvania Supreme Court disbarring respondent from the practice of law in that jurisdiction, see In re Rosenberg, No. 1295 Disc. Docket No. 3 (Pa. Feb. 4, 2008), this court's September 30, 2008, order suspending respondent from the practice of law pending further action of the court and directing him to show cause why identical reciprocal discipline should not be imposed, and the statement of Bar Counsel regarding reciprocal discipline, and as respondent has failed to file either a response to this court's order to show cause or the affidavit required by D.C. Bar R. XI, § 14(g), it is
ORDERED that Marshall E. Rosenberg is hereby disbarred from the practice of law in the District of Columbia. It is
FURTHER ORDERED that for purposes of reinstatement respondent's disbarment will not begin to run until such time as he files an affidavit that fully complies with the requirements of D.C.Bar. R. XI, § 14(g).